          Case 1:20-cr-00222-AKH Document 6 Filed 03/27/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                     March 27, 2020
BY EMAIL and ECF
The Honorable Alvin K. Hellerstein
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: United States v. Jeyson Disla, 20 cr. 222

Dear Judge Hellerstein:

       The Government respectfully requests a date for an initial pretrial conference before the
Court in the above-captioned matter. The defendant was indicted on or about March 19, 2020. Per
the Court’s request, the Honorable Sarah L. Cave, United States Magistrate Judge, arraigned the
defendant on the Indictment on or about March 26, 2020.

       The Government additionally respectfully requests that the Court exclude time under the
Speedy Trial Act until the date of the initial pretrial conference so that the Government can begin
to produce discovery and engage in plea discussions.

                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: /s Mathew Andrews
                                             Mathew Andrews
                                             Assistant United States Attorney
                                             (212) 637-6526
